DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 23, 28 – 32, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,599,722 B2 (hereunder Laurence, previously cited) in view of US 2006/0243913 A1 (hereunder Overdick) and JP 2000 – 346948 (hereunder Tamura)
As to independent claim 1, Laurence teaches in Fig. 1 an imaging device, comprising:
an annular housing 16 of a positron emission tomography (PET) assembly 10; see column 3, line63;
an annular scintillator 18 disposed within the annular housing, the annular scintillator comprising an annular, substantially continuous crystal as shown in Fig. 1 configured to absorb ionizing radiation and to emit light energy;  wherein the annular scintillator is configured to detect two photons emitted form a positron-electron annihilation as disclosed in column 4, line 21; and
a plurality of photodetectors 24 annularly disposed around the annular scintillator within the annular housing and configured to detect the emitted light energy,
wherein the annular scintillator includes multiple elements joined together to form a pseudo single crystal tube  is configured to propagate light through edges of the multiple smaller elements without refracting the light Because of the disclosure in column 1, line 63 – column 2, line 5, this limitation happens when radiation enters scintillator.
Laurence is silent with a curved crystals and wherein the plurality of photodetectors are disposed on an annular printed circuit board and wherein the 
Overdick teaches in paragraph [0034] a plurality of curved crystals as PET detectors and Tamura teaches wherein the plurality of photodetectors 3 are disposed on an annular as shown in Fig. 13; see paragraphs [0027 and 0075] printed circuit board 1. Therefore, when modified by Overdick and Tamura the teaching of Laurence modified by Overdick and Tamura would arrive to teach the limitation of “wherein the multiple elements, the plurality of photodetectors, and the annular printed circuit board are curved to match an annular profile of the annular scintillator”. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Laurence in order to fabricate an annular PET detectors by known techniques. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
As to dependent claim 5, Laurence teaches wherein each of the plurality of photodetectors comprises a silicon photomultiplier (SiPM) see column 8, line 60.
As to dependent claim 7, Laurence teaches wherein the pseudo single scintillator crystal tube includes the single crystal is LYSO (Cerium-doped Lutetium Yttrium Orthosiiicate) see column 2, line 4.
With respect to dependent claim 23, Laurence teaches wherein the multiple elements comprises a plurality of crystals joined together via optical matching glue disposed between each of the plurality of crystals, wherein a reflective index of each of see column 1, line 65 – column 2, line 5.
With respect to independent claim 28, as discussed above in the rejection justification to claim 1.
With respect to dependent claim 29, Laurence teaches wherein the multiple crystals are joined together with optical matching glue see claim 3 of Laurence.
With respect to dependent claims 30 and 35, along with the rejection justification to claim 1 above Laurence teaches wherein the optical matching glue has a refractive index approximately see column 1, line 65 – column 2, line 5 equal to the refractive index of the multiple crystals.
With respect to dependent claim 31, in Fig. 1 Laurence teaches wherein the pseudo single crystal tube is not pixelated.
As to dependent claims 32 and 38, Laurence teaches wherein the pseudo single scintillator crystal tube includes the single crystal is LYSO (Cerium-doped Lutetium Yttrium Orthosiiicate) see column 2, line 4.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurence modified by Overdick and Tamura, and further in view of Liu (US 2014/0361181 A1, cited in the IDS) and Genna (US 4,584,478; previously cited).
The teaching of Laurence modified by Overdick and Tamura has been discussed above.
As to dependent claim 4, Laurence teaches wherein the photodetectors comprise a plurality of photomultipliers, but is silent with a length of the annular scintillator is longer than the coverage of the photomultipliers, and a first end of the 
Genna teaches a length of the annular scintillator is longer than the coverage of the photomultipliers as shown in Figs. 2, 3A, 7B; see column 5, lines 14 – 16, and a first end of the annular scintillator extends beyond a first end of the photomultipliers, while a second end of the annular scintillator extends beyond a second end of the photomultipliers see Figs. 3A and 7. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Laurence modified by Liu in order to enhance detection efficiencies in desired imaging system.
Claims 8, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurence modified by Overdick and Tamura, and further in view of Daghighian et al. (US 5,388,937; cited in the IDS, hereunder Daghighian)
The teaching of Laurence modified by Overdick and Tamura has been discussed above.
As to dependent claims 8 and 33 and 36, Laurence is silent with wherein a light-absorbing material is disposed on an inner surface of the annular scintillator and wherein a light absorbing material is disposed on an inner surface of the annular scintillator closer to the transaxially extending bore than an outer surface of the annular scintillator.
	Daghighian teaches wherein a light-absorbing material 210 is disposed on an inner surface of the annular scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Laurence modified by Overdick and Tamura in order to eliminate or reduce edge packing effect of scintillation KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 9, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurence modified by Overdick, Tamura, and Daghighian, and further in view of Wieczorek.
The teaching of Laurence modified by Overdick, Tamura, and Daghighian has been discussed above.
As to dependent claims 9, 34 and 37, Tai is silent with wherein an outer surface of the annular scintillator is etched.
	Wieczorek teaches in paragraph [0023] an outer surface of the annular scintillator etched. In view of Wieczorek, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Laurence modified by Daghighian in order to increase detection efficiencies by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884   

6/12/2021